Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 13, 23, and 29, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang US 20200128542 in view of Li US 20210051683 and PAPASAKELLARIO US 20130188577.

Regarding claims 1, 13, 23, and 29, Tang teaches 
receive a RRC signal corresponding to a downlink control channel, wherein a sequence of the RRC signal indicates a time offset from the downlink control channel to a downlink data channel;
buffer, based on receiving the RRC signal, samples of the downlink data channel associated with the downlink control channel; and
process, during a time period and based on the time offset at least in part on a sequence of the RRC signal, at least a portion of the samples of the downlink data channel ([0009] In a possible design, the at least one piece of indication information may include first indication information, and the first indication information may be transmitted through Radio Resource Control (RRC) signaling or system information; and the first indication information may be configured to indicate the location offset between the data channel and the first control channel). Note, given the reference teaches the RRC signal shows a time offset between the downlink data and control channels, the Examiner maintains the steps of buffer and process are performed based on the RRC signal. 
Although Tang receiving a sequence that indicates a time offset from the downlink control channel to a downlink data channel, the reference teaches the sequence is part of a RRC signal as opposed to a DMRS signal. 
Li teaches the concept of a DMRS sequence indicating a time offset ([0138] When a UE detects the PBCH DMRS by blindly cross-correlation, it determines the offset value based on the PBCH DMRS sequence). Note, the reference shows it was well known to incorporate within the DMRS a sequence to indicate an offset value. Note, RRC signaling is layer 3 and DMRS is layer 1.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Tang by transmitting a DMRS wherein a sequence of the DMRS indicates a time offset from the downlink control channel to a downlink data channel, as shown by Li. This modification would benefit the system enabling the receiver to receive the time offset value earlier (layer 1 as opposed to layer 3).

The combination is silent on receiving a DMRS that can be used to perform channel estimation for a downlink control channel.
PAPASAKELLARIO teaches receiving a DMRS that can be used to perform channel estimation for a downlink control channel ([0041]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of the combination by   receiving a DMRS that can be used to perform channel estimation for a downlink control channel, as shown by PAPASAKELLARIO. This modification would benefit the system since knowing the characteristics of the channel will allow the system to optimize communication parameters.

Allowable Subject Matter
Claims 3-12, 14-22, 25-28, and 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the amended independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD B ABELSON/Primary Examiner, Art Unit 2476